Case 1:20-cv-02826-JPH-MJD Document 1 Filed 10/30/20 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


ROBERT HILT,                                          )
                                                      )
                      Plaintiff,                      )
       v.                                             ) CAUSE NO. 1:20-CV-2826
                                                      )
R. FALCONE AUTOMOTIVE INC,                            )
                                                      )
                      Defendant.                      )


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Robert Hilt (“Hilt”), by counsel, brings this action against Defendant, R.

Falcone Automotive Inc. (“Defendant”), and shows as follows:

                                          OVERVIEW

       1.      This is an employment discrimination action (disability and age) brought by Hilt

against Defendant alleging that he was discriminated against because of one or more of his

disabilities and his age as prohibited by the Americans with Disability Act of 1990 (“ADA”), 42

U.S.C. §12101 et. seq. and the Age Discrimination in Employment Act of 1967, as amended, 29

U.S.C.§621 et. seq.

                                            PARTIES

       2.      At all relevant times Hilt lived in Indianapolis, Indiana

       3.      Defendant is a corporation that conducts business and maintains offices in the

Southern District of Indiana.

       4.      Hilt, at all times relevant, was an ‘employee’ as defined by 42 U.S.C.§12111(4)

and 29 U.S.C. §630(f). Moreover, Hilt is ‘disabled’, had a record of being disabled, and/or was

regarded as being disabled as that term is defined by the ADA.
Case 1:20-cv-02826-JPH-MJD Document 1 Filed 10/30/20 Page 2 of 5 PageID #: 2




       5.      Defendant is an ‘employer’ as defined by 42 U.S.C. §12111(5)(A) and 29 U.S.C.

§630(b).

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C §1331. 42 U.S.C.

§12117(a), and 29 U.S.C. §626(b).

       7.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as all events,

transactions, and occurrences pertinent to this lawsuit have occurred within the geographical

environs of the Southern District of Indiana and all parties are located herein.

       8.      Hilt properly exhausted his administrative remedies when he timely filed a charge

of discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”) alleging

discriminated based on disability and age. A notice of suit rights was issued on or about August

17, 2020, and Hilt now brings this Complaint within ninety (90) days of receipt thereof.

                                  FACTUAL ALLEGATIONS

       9.      Hilt, born in 1959, began his employment with Defendant in or about March

2019. At the time of his separation on or about August 23, 2019, he was a Service Technician.

       10.      Hilt met or exceeded the legitimate expectations of performance of his position.

       11.     Hilt suffers from one or more conditions that qualify him as disabled under the

ADA. Defendant was aware of Hilt’s condition and the impact it had on him and how it

substantially limited his work activities. Defendant did not learn of his disability until after he

was hired and working for Defendant.

       12.     Hilt was recruited to come up from southern Indiana to work for Defendant. Jack

Ford, the Shop Foreman, recruited him, interviewed him, and offered him a position.




                                                  2
Case 1:20-cv-02826-JPH-MJD Document 1 Filed 10/30/20 Page 3 of 5 PageID #: 3




       13.     The summer of 2019 was particularly hot and humid, triggering one of Hilt’s

disabilities. Hilt began bringing a portable oxygen tank to the workplace. It was in plain sight,

and Hilt too breaks due to the heat. Hilt also carried an inhaler to work.

       14.     Upon information and belief, Defendant began shifting assignments away from

Hilt and to other Service Technicians. As the technicians were paid based on the work they

completed, this led to Hilt’s income being reduced. Moreover, Defendant hired either 1 or 2

substantially younger technicians in or about August 2019.

       15.     On August 23, 2019, Hilt was brought in to the office and terminated as

Defendant, “[D]ecided to go in a different direction.”

       16.     Hilt was permitted to park his camper at a motorcycle business owned and/or

operated by Defendant or Defendant’s owner, Robert C. Falcone.

       17.     After his termination, Hilt was asked to move his camper. On the day he went to

collect his belongings, he ran in to Falcone. Hilt asked what he did wrong. Falcone told him two

things. First, he told Hilt that he was a “[L]iability with [his] health and the oxygen machine”.

Second, he told Hilt that, “[T]he company was too weighted down with older employees.”

       18.     Hilt has been harmed by Defendant’s conduct.

                                   LEGAL ALLEGATIONS

                                  VIOLATION OF THE ADA

       19.     Hilt incorporates by reference paragraphs one (1) through eighteen (18).

       20.     Defendant discriminated against Hilt by terminating his employment because of

his disability(ies), because it regarded him as being disabled, or because he has a record of being

disabled. Similarly-situated, non-disabled employees were treated better in the terms and

conditions of their employment.



                                                 3
Case 1:20-cv-02826-JPH-MJD Document 1 Filed 10/30/20 Page 4 of 5 PageID #: 4




       21.     Hilt has been harmed by Defendant’s conduct.

                                  VIOLATION OF THE ADEA

       22.     Hilt incorporates by reference paragraphs one (1) through twenty-one (21).

       23.     Defendant discriminated against Hilt by terminating his employment because of

his age. Similarly-situated, younger employees were treated better in the terms and conditions of

their employment.

       24.     Hilt has been harmed by Defendant’s conduct.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Robert Hilt, respectfully demands judgment against Defendant

in his favor and requests that the Court grant the following relief:

   a) An Order awarding Hilt the wages he lost and the value of the benefits he lost as a result

       of his unlawful termination;

   b) An Order awarding Hilt compensatory and punitive damages for an intentional violation

       of his rights as provided for by the ADA and liquidated damages under the ADEA;

   c) An Order awarding the costs of this action;

   d) An Order awarding reasonable attorneys’ fees;

   e) An Order awarding pre-judgment and post-judgment interest at the highest rates allowed

       by law; and

   f) An Order granting such other and further relief as may be necessary and appropriate.

                                                      Respectfully submitted,

                                                      s/ Christopher S. Wolcott
                                                      Christopher S. Wolcott (#23259-32)

                                                      The Wolcott Law Firm LLC
                                                      450 East 96th Street, Suite 500
                                                      Indianapolis, Indiana 46240

                                                  4
Case 1:20-cv-02826-JPH-MJD Document 1 Filed 10/30/20 Page 5 of 5 PageID #: 5




                                                Telephone:   (317) 500-0700
                                                Facsimile:   (317) 732-1196
                                                E-Mail: indy2buck@hotmail.com

                                                Attorney for Plaintiff



                              JURY TRIAL DEMAND


             Plaintiff demands a trial by jury on all issues deemed triable.


                                                Respectfully submitted,

                                                s/ Christopher S. Wolcott
                                                Christopher S. Wolcott (#23259-32)

                                                The Wolcott Law Firm LLC
                                                450 East 96th Street, Suite 500
                                                Indianapolis, Indiana 46240
                                                Telephone:     (317) 500-0700
                                                Facsimile:     (317) 732-1196
                                                E-Mail: indy2buck@hotmail.com

                                                Attorney for Plaintiff




                                           5
